DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(2) A product and a process of use of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-15, drawn to a surgical navigation device.
Group 2, claim(s) 16-20, drawn to a surgical navigation device.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity of invention because even though the inventions of these groups require the common technical features of:
a device for intraoperative, image-controlled navigation during surgical procedures in the region of the spinal column and/or in the adjacent regions of the thorax, pelvis, or head, comprising:
at least one detection device configured to intraoperatively capture image and location data in real-time comprising information relating to at least the outer contour of at least one subregion of an object to be operated on and relating to the location of the subregion relative to the at least one detection device,
a position determining device configured to determine, in real-time, data relating to the position of the at least one detection device relative to a stationary reference system;
a data processing system in operative connection with the at least one detection device and with the position determining device, wherein the data processing system is configured to generate a virtual real-time image of the object to be operated on referenced to the stationary reference system, wherein the virtual real-time image is generated based on image data of the at least one detection device; and
an image display device in operative connection with the data processing device for displaying the virtual real-time image,
wherein at least one of the at least one detection device comprises at least one detection means configured to be arranged inside the body, in order to capture image data which comprises information relating to at least the outer contour of at least one subregion of the object to be operated one, facing the inside of the body,
these common technical feature are not special technical features as they do not make a contribution over the prior art in view of Kosmecki et al., US 2014/0218366 A1 and Kaneko, US 2005/0157168 A1 as discussed below:
Kosmecki et al., US 2014/0218366 A1 teach a device (1, Fig. 1) for intraoperative, image-controlled navigation during surgical procedures in the adjacent regions of the pelvis (e.g., removal of a myoma1, ¶ [0010]
at least one detection device (endoscope/hysteroscope 2, and ultrasound probe 3, Fig. 1) configured to intraoperatively capture image and location data in real-time (“The optical system of the first device is for instance a video camera (for instance a CCD camera) with which a real time image of the object to be examined can be generated. In analogy a real time image can also be generated by means of the second device such that a combined real time image of the object can be realized.” ¶ [0009]; “the position of the image plane of the endoscopy camera 22 as well as the position of the region (for instance a plane) of the tissue 4 captured by the ultrasound head 31 is also known by determining the position of the endoscopy device 2 and is updated for instance in real time” ¶ [0064]) comprising information relating to at least the outer contour of at least one subregion of an object to be operated on (images 7 and 8 illustrated in Fig. 3 show an outer contour of a tissue subregion) and relating to the location of the subregion relative to the at least one detection device (inherent2 in the imaging itself),
a position determining device (6, 61, and 51-56, Fig. 1) configured to determine, in real-time, data relating to the position of the at least one detection device relative to a stationary reference system (¶ [0063]);
a data processing system (computer 100, Fig. 1) in operative connection with the at least one detection device and with the position determining device (¶ [0062]), a fusion of images 7 and 8 to generate a perspective correct combination thereof, Fig. 3) of the object to be operated on referenced to the stationary reference system (see ¶ [0064]-[0065]), wherein the virtual real-time image is generated based on image data of the at least one detection device (see ¶ [0065]-[0069]; ¶ [0011]); and
an image display device (implied from computer 100, ¶ [0062]) in operative connection with the data processing device for displaying the virtual real-time image (see Fig. 3 which illustrates display of the virtual real-time image),
wherein at least one of the at least one detection device (e.g., the endoscope 2) comprises at least one detection means (e.g., camera 22, Fig. 1), in order to capture image data which comprises information relating to at least the outer contour of at least one subregion of the object to be operated one (as discussed above), facing the inside of the body (implied from endoscopy).
Although the camera 22 is shown at the proximal end of the endoscope 2 (i.e., the uninserted end of the endoscope 2), the ordinarily skilled artisan would have recognized that the camera could be replaced with a camera disposed at the distal end of the endoscope 2 (i.e., the insertion end of the endoscope 2) and thus be configured to be arranged inside the body because such an arrange of a camera in the distal end of an endoscope is commonly known. For example, see Kaneko, US 2005/0157168 A1 which teaches a distal end 16 of an insertion portion 11 of an endoscope 2 (see Fig. 1). Kaneko teaches a camera (CCD sensor 28, Fig. 2) disposed in the distal end 16 (see Fig. 2). The ordinarily skilled artisan would have recognized that such an arrangement would 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
This application is subject to the restriction requirement articulated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The ordinarily skilled artisan would have recognized that removal of a myoma reads on a surgical procedure in the adjacent regions of the pelvis because: (1) a myoma, commonly known as a fibroid, is a benign (noncancerous) tumor that develops in or around the uterus, and (2) the uterus can be considered an adjacent region of the pelvis.
        2 Images by definition contain at least two pieces of information: how much (i.e., pixel values, which may be indicative of one or more parameters), and where (i.e., the location of the pixels within the image). Depending on the imaging modality of the imaging device (and image acquisition geometry thereof), information relating to the location of a tissue subregion (within the image captured by the imaging device) relative to the imaging device is inherent in the image itself. For example, the ordinarily skilled artisan would have recognized, in the case of a forward looking endoscope (e.g., the one disclosed in Kosmicki et al.), that tissue subregions within the image are located in front of the endoscope. In other words, anything within an image is located within the field of view of the imaging device that captured that image.